DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s request for pre-appeal brief conference filed on 9/9/2022. The finality of the previous Office action has been withdrawn, and the case is reopened for examination.
Claims 1-22 are pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Potucek (US 2018/0224822 A1, included in IDS, hereinafter as “Potucek”).
Regarding claim 21, in the broadest reasonable interpretation, the claim is construed as “a sensor system for a swimming pool or spa that communicates with a lighting system”, or “a sensor system using a power-line communication technique”.
Regarding claim 21, Potucek teaches:
A sensor system for a swimming pool or spa that communicates with a lighting system or a sensor system (sensor system 226 in FIG. 7) using a power-line communication technique (As shown in Steps 248 in FIG. 8, hub 230 sends the operational sensor data to the remote server 218. Potucek also teaches in [0362] that “that that the various devices in the embodiments described herein could also communicate by way of power line carrier”, and in [0365] that “it is noted that the network communication and local control subsystem 12h could communicate with pool control logic 70, located in one or more of the pool/spa components discussed herein, using any of the communication protocols discussed herein, including but not limited to, power line carrier”. Since the logic 70 is on the remote server as taught in [0054], therefore Potucek eventually teaches the pool hub 230 communicates with the remote server 218 using power line carrier. Therefore, Potucek eventually teaches the remote server 218 communicates with the sensors 226 via the pool hub 230 using power line carrier. Therefore Potucek teaches a sensor system 226 using power line carrier technique to communicate).
Potucek teaches specifically (underlines are added by Examiner for emphasis):

    PNG
    media_image1.png
    848
    687
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    840
    678
    media_image2.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 9, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Potucek in view of Caudill (US 2008/0168599 A1, hereinafter as “Caudill”). 
Regarding claim 1, Potucek teaches:
A pool or spa control system ([Abstract]: Potucek teaches a system to remotely monitor and control pool/spa equipment), comprising:
a sensor system comprising one or more sensors (the sensor system, i.e., the  pool components including 213, 214, 226 and 228, comprise sensors 226 in FIG. 7), wherein the sensor system is configured to measure water condition data of the main body of water ([0060]: “the pool hub 230 can control a valve actuator 214e and can receive various sensor inputs 226 and 228, such as temperature sensors, wind speed sensors, runtime sensors, current/voltage usage sensors, flow sensors, heater pressure sensors, water temperature sensors, chlorine sensors, pH/ORP sensors, etc. Such sensors could be positioned internally within the hub, external thereto, or a combination thereof”. This teaches the system in FIG. 7 comprises a sensor system 226 wherein the sensors in the sensor system 226 are configured to measure water temperature of the water in the pool or spa); and
a modem (a modem in the pool hub 230 in FIG. 7. As shown in Steps 248 in FIG. 8, hub 230 sends the operational sensor data to the remote server 218. Potucek also teaches in [0362] that “that that the various devices in the embodiments described herein could also communicate by way of power line carrier”, and in [0365] that “it is noted that the network communication and local control subsystem 12h could communicate with pool control logic 70, located in one or more of the pool/spa components discussed herein, using any of the communication protocols discussed herein, including but not limited to, power line carrier”. Since the logic 70 is on the remote server as taught in [0054], therefore Potucek eventually teaches the pool hub 230 communicates with the remote server 218 using power line carrier. Therefore, Potucek eventually teaches the remote server 218 communicates with the sensors 226 via the pool hub 230 using power line carrier. As we know, power line carrier modulates and demodulates data on the power line, therefore Potucek teaches there is inherently a modem residing in the pool hub 230 and there is inherently also a modem residing in the remote server 218 in FIG. 7) configured to facilitate data communications between the sensor system (sensors 226 in FIG. 7) and communication equipment (a modem in the server 218 in FIG 7. As recited above, Potucek inherently teaches there is inherently also a modem residing in the server 218 in FIG 7) positioned at a different location from the main body of water (as shown in FIG. 7, the remote server 218 is located remotely, so the server and its modem are positioned at a different location from the pool).
Potucek teaches all the limitations, but does not explicitly teach the sensor system is in contact with a main body of water and is mounted on a wall submerged in the main body of water. 
However, Caudill teaches in an analogous art: 
the sensor system is in contact with a main body of water and is mounted on a wall submerged in the main body of water (FIG. 1 and [0040]: “As shown in FIG. 1, the temperature sensor 38 is located along the interior wall of the tub 12”. Caudill teaches a temperature sensor 38 which is mounted on a interior wall of the tub 12 and submerged in the main body of water, and is in contact with the main body of water). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Potucek based on the teaching of Caudill, to make the pool or spa control system to further comprise a sensor system in contact with a main body of water and wherein the sensor system is mounted on a wall submerged in the main body of water. One of ordinary skill in the art would have been motivated to do this modification since it can help maintain the water temperature at a desired value, as Caudill suggests in [0040].

Regarding claim 2, Potucek-Caudill teach all the limitations of claim 1.
Potucek further teaches:
the data communications between the sensor system and the communication equipment comprise power-line communication (As shown in Steps 248 in FIG. 8, hub 230 sends the operational sensor data to the remote server 218. Potucek also teaches in [0362] that “that that the various devices in the embodiments described herein could also communicate by way of power line carrier”, and in [0365] that “it is noted that the network communication and local control subsystem 12h could communicate with pool control logic 70, located in one or more of the pool/spa components discussed herein, using any of the communication protocols discussed herein, including but not limited to, power line carrier”. Since the logic 70 is on the remote server as taught in [0054], therefore Potucek eventually teaches the pool hub 230 communicates with the remote server 218 using power line carrier. Therefore, Potucek eventually teaches the remote server 218 communicates with the sensors 226 via the pool hub 230 using power line carrier).

Regarding claim 6, Potucek-Caudill teach all the limitations of claim 1.
Potucek further teaches:
the sensor system further comprises a lighting device (FIG. 7 and [0060]: the pool components further comprise lighting system 214h).

Regarding claim 8, Potucek-Caudill teach all the limitations of claim 1.
Potucek further teaches:
a controller (remote server 218 in FIG. 7) configured to receive control instructions from a mobile device (smart phone 220 in FIG. 7. [0060]: “Additionally, the server 218 could communicate with one or more remote control devices 220, such as a smart cellular telephone, a remote computer, a tablet computer”. The remote server 218 receives control instructions from a smart phone 220) or an internet-based cloud service; and
the communication equipment configured to provide control signals from the controller to the modem for transmission of the data communications to the sensing system (step 256 in FIG. 8. In step 256, the model in the remote server 218 provide control signals from the remote server 218 for transmission of the data to the sensing system/(pool components including 213, 214, 226 and 228)).

Regarding claim 9, Potucek-Caudill teach all the limitations of claim 8.
Potucek further teaches:
the communication equipment provides the control signals to the modem using RS-485 or Zigbee protocols ([0365]: “it is noted that the network communication and local control subsystem 12h could communicate with pool control logic 70, located in one or more of the pool/spa components discussed herein, using any of the communication protocols discussed herein, including but not limited to, power line carrier, ethernet, RF, Bluetooth, Wi-Fi, and ZigBee”).

Regarding claim 10, Potucek-Caudill teach all the limitations of claim 1.
Potucek further teaches:
the body of water comprises a main body of pool or spa water ([0002]: “The present disclosure relates to systems and methods for providing network connectivity and remote monitoring, optimization and control of pool/spa equipment”. Potucek teaches a system to monitor and control a pool or spa, therefore the body of water comprises a main body of pool or spa water).

Regarding claim 11, Potucek-Caudill teach all the limitations of claim 1.
Potucek further teaches:
the sensor system is configured to provide an indication of temperature of the body of water (FIG. 7, the sensors 226 measures water temperature), pressure at the sensor system, pH of the body of water (FIG. 7, the sensors 226 measures water PH value), oxidation reduction potential (ORP) of the body of water (FIG. 7, the sensors 226 measures water ORP value), conductivity of the body of water, stray current in the body of water, levels of dissolved oxygen (O2) or other gasses in the body of water, turbidity of the body of water, hardness of the body of water, alkalinity of the body of water, chlorine level in the body of water (FIG. 7, the sensors 226 measures water chlorine value), phosphate level in the body of water, lumens level in the body of water, chloramines/halogenated disinfection by-products in the body of water, or any combination thereof.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Uthemann (US 2008/0264788 A1, hereinafter as “Uthemann”) in view of Lyons (US 2017/0164452 A1, provided in IDS, hereinafter as “Lyons”). 
Regarding claim 12, Uthemann teaches:
A sensor system, comprising:
a housing comprising a first electrical coupling that is electrically coupled to a electrical line (FIG.s 1, 3, and [0041]: the holding device 12 has a liquid-tight housing which inherently comprises a first coupling coupled to the electrical line coming from tube 13), 
a cartridge (cartridge 10 in FIG.s 1, 3, 4 and 5) comprising a second electrical coupling and a first sensor ([0032, 0040]: the cartridge 10 comprises sensors 36, 30, 32 and 34, which are coupled to the holding device 10 through second coupling/(pins 84)), wherein the cartridge is configured to receive the electrical connection at the second electrical coupling from the first electrical coupling (the sensors in the cartridge receive the electrical connection at the pins 84 from the first coupling).
Uthemann teach all the limitations except that the first coupling is an inductive coupling coupled to a power line, wherein the power line is configured to enable transmission of electrical power from a transformer to the first inductive coupling and data communications from a modem to the first inductive coupling using a power-line communication protocol; and the second coupling is also an inductive coupling wherein the cartridge receives electrical power and data communications through it.
However, Lyons teaches in an analogous art: 
the power line is configured to enable transmission of electrical power from a transformer to the first inductive coupling and data communications from a modem to the first inductive coupling using a power-line communication protocol (FIG.s 1 and 2: power line 124 is configured to enable transmission of electrical power from transformer 202 to controller 126 which inherently comprises a/first inductive coupling to receive power, and data communications from modem 110 to the first inductive coupling. The power and data communications are enabled using power-line communication protocol);
Since Lyons teaches to use power line communications which uses inductive coupling to deliver power and data through the electrical wires, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uthemann based on the teaching of Lyons, to make the sensor system wherein the first coupling is an inductive coupling coupled to a power line, wherein the power line is configured to enable transmission of electrical power from a transformer to the first inductive coupling and data communications from a modem to the first inductive coupling using a power-line communication protocol; and the second coupling is also an inductive coupling wherein the cartridge receives electrical power and data communications through it. One of ordinary skill in the art would have been motivated to do this modification since using power-line communication to deliver both power and data using the same wires can allow “for easier installation”, as Lyons teaches in [0005]. 

Regarding claim 13, Uthemann-Lyons teach all the limitations of claim 12.
Lyons further teaches:
a light source that is controllable by the data communications from the modem FIG.s 1 and 2, and [0013]: “The illumination system 100 may be used to display a lighting selection, which may include the transmission of light from, for example, one or more light emitting diodes (LEDs), … and/or any other suitable transmission or display using any type of light”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Uthemann based on the teaching of Lyons, to make the sensor system wherein the cartridge further comprises a light source that is controllable by the data communications from the modem. One of ordinary skill in the art would have been motivated to do this modification since the light source can help “display a lighting selection”, as Lyons teaches in [0013]. 

Regarding claim 14, Uthemann-Lyons teach all the limitations of claim 12.
Uthemann further teaches:
the cartridge is positionable within a main body of water (FIG. 1: the cartridge 10 is positioned within a mina body of water), and wherein the cartridge is configured to transmit an indication of temperature of the main body of water (claim 3: the temperature sensor detects a temperature of the body of water), pressure at the cartridge, pH of the main body of pool or spa water, oxidation reduction potential (ORP) of the main body of pool or spa water, conductivity of the main body of pool or spa water, stray current in the main body of pool or spa water, levels of dissolved oxygen (O2) or other gasses in the main body of pool or spa water, turbidity of the main body of pool or spa water, hardness of the main body of pool or spa water, alkalinity of the main body of pool or spa water, chlorine level in the main body of pool or spa water, phosphate level in the main body of pool or spa water, lumens level in the main body of pool or spa water, chloramines/halogenated disinfection by-products in the main body of pool or spa water, or any combination thereof to the housing using the second inductive coupling.
Lyons further teaches:
the body of water comprises a main body of pool or spa water (FIG.s 1 or 2. [0013]: “The illumination system 100 can be used in a pool, a spa, or other aquatic applications, such as water features, decorative ponds, etc.”. This teaches the body of water if for a pool or spa water).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Uthemann based on the teaching of Lyons, to make the sensor system wherein the cartridge is positionable within a main body of pool or spa water, and wherein the cartridge is configured to transmit an indication of temperature of the main body of pool or spa water, pressure at the cartridge, pH of the main body of pool or spa water, oxidation reduction potential (ORP) of the main body of pool or spa water, conductivity of the main body of pool or spa water, stray current in the main body of pool or spa water, levels of dissolved oxygen (O2) or other gasses in the main body of pool or spa water, turbidity of the main body of pool or spa water, hardness of the main body of pool or spa water, alkalinity of the main body of pool or spa water, chlorine level in the main body of pool or spa water, phosphate level in the main body of pool or spa water, lumens level in the main body of pool or spa water, chloramines/halogenated disinfection by-products in the main body of pool or spa water, or any combination thereof to the housing using the second inductive coupling. One of ordinary skill in the art would have been motivated to do this modification since it can enable “control …pool/spa equipment”, as Lyons teaches in [0005]. 

Regarding claim 15, Uthemann-Lyons teach all the limitations of claim 12.
Lyons further teaches:
the data communications from the modem comprise instructions for to operate a lighting system (FIG.s 1 and 2, and [0015-0021]: the modem 110 provides control signals to the controller 126 to operate the lighting system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Uthemann based on the teaching of Lyons, to make the sensor system wherein the data communications from the modem comprise instructions for the cartridge to operate the first sensor. One of ordinary skill in the art would have been motivated to do this modification since it can allow “for easier installation”, as Lyons teaches in [0005]. 

Regarding claim 16, Uthemann-Lyons teach all the limitations of claim 12.
Uthemann further teaches:
the cartridge is replaceable with an additional cartridge comprising a second sensor ([0042]: “the sensor cartridge 10 to be replaced is pulled off after loosening the swivel nut 74 and a new sensor cartridge 10 is installed by coupling the same and tightening the swivel nut”. This teaches the cartridge is replaceable with another new cartridge comprising a new sensor).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Potucek in view of Lyons. 
Regarding claim 22, Potucek teaches:
A pool or spa control system ([0002]: “The present disclosure relates to systems and methods for providing network connectivity and remote monitoring, optimization and control of pool/spa equipment”), comprising:
a sensor system (sensors 226 in the pool hub 230, as shown in FIG. 7 and described in [0060]) located in or adjacent a main body of water (as shown in FIG. 7, the sensors 226 measures the temperature, chlorine, pH and ORP values of the water of the pool/spa, therefore the sensors 226 are located in or adjacent the main body of water of the pool/spa) and having wired electrical connections with a modem assembly (As shown in Steps 248 in FIG. 8, hub 230 sends the operational sensor data to the remote server 218. Potucek also teaches in [0362] that “that that the various devices in the embodiments described herein could also communicate by way of power line carrier”, and in [0365] that “it is noted that the network communication and local control subsystem 12h could communicate with pool control logic 70, located in one or more of the pool/spa components discussed herein, using any of the communication protocols discussed herein, including but not limited to, power line carrier”. Since the logic 70 is on the remote server as taught in [0054], therefore Potucek eventually teaches the pool hub 230 communicates with the remote server 218 using power line carrier. Therefore, Potucek eventually teaches the remote server 218 communicates with the sensors 226 via the pool hub 230 using power line carrier. As we know, power line carrier modulates and demodulates data on the power line, therefore Potucek teaches there is inherently a modem residing in the pool hub 230 wherein the sensors 226 have wired electrical connection with the modem via the power line).
Potucek teaches all the limitations of claim except that the sensor system also has wired electrical connections with a transformer.
However, Lyons teaches in an analogous art: 
Light circuit has wired electrical connections with a transformer (FIG. 2: transformer 202 provides electrical power to the light circuit at the pool).
Lyons’ teaching can be incorporated into Potucek to provide electrical power to the devices/equipment at the pool. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Potucek based on the teaching of Lyons, to make the pool or spa control system wherein the sensor system also has wired electrical connections with a transformer. One of ordinary skill in the art would have been motivated to do this modification since the transformer can help transform a high AC voltage to a low voltage which can be used, as Lyons suggests in [0028].

Claims 3, 4, 7, 17, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Potucek in view of Caudill, and in further view of Lyons. 
Regarding claim 3, Potucek-Caudill teach all the limitations of claim 1, but don’t explicitly teach a transformer configured to provide electrical power to the sensor system.
However, Lyons teaches in an analogous art: 
a transformer configured to provide electrical power to light circuit (FIG. 2: transformer 202 provides electrical power to the light circuit at the pool).
Lyons’ teaching can be incorporated into Potucek-Caudill to provide electrical power to the devices/equipment at the pool. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Potucek-Caudill based on the teaching of Lyons, to make the pool or spa control system to further comprise a transformer configured to provide electrical power to the sensor system. One of ordinary skill in the art would have been motivated to do this modification since the transformer can help transform a high AC voltage to a low voltage which can be used, as Lyons suggests in [0028].

Regarding claim 4, Potucek-Caudill-Lyons teach all the limitations of claim 3.
Potucek further teaches:
the modem facilitates the data communications between the sensor system and the communication equipment over the power line (as recited in the rejection of claim 1 above, the modem in the pool hub 230 facilitates data communications between the sensors and the modem in the remote server 218 over the power line using power line carrier).
Lyons further teaches:
a power line electrically coupling the transformer to the light circuit, (FIG.s 1 and 2: power line 124 couples the transformer 202 to the light circuit and helps deliver the power for the light circuit at the pool).
Lyons’ teaching can be incorporated into Potucek to provide electrical power to the devices/equipment at the pool. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Potucek-Caudill based on the teaching of Lyons, to make the pool or spa control system to further comprise a power line electrically coupling the transformer to the sensor system. One of ordinary skill in the art would have been motivated to do this modification since the power line can help provide “power/data”, as Lyons suggests in [0019].

Regarding claim 7, Potucek-Caudill teach all the limitations of claim 6, but they don’t explicitly teach a first power line electrically coupling a transformer to the sensor system, wherein the modem facilitates the data communications between the sensor system and the communication equipment over the first power line; and a second power line electrically coupling the transformer to the lighting device, wherein the modem facilitates the data communications between the light device and the communication equipment over the second power line.
However, Lyons teaches in an analogous art: 
a second power line electrically coupling the transformer to the lighting device, wherein the modem facilitates the data communications between the light device and the a remote communication equipment over the second power line (FIG.s 1 and 2: power line 124/(second power line) couples the transformer 202 to the lighting circuit, wherein the modem 128 communicates data between the light device and the modem 110/(a remote communication equipment)).
Lyons’ teaching can be incorporated into Potucek-Caudill to facilitate data communication for lighting device and sensors with the modem in the remote server. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Potucek-Caudill based on the teaching of Lyons, to make the pool or spa control system to further comprise a first power line electrically coupling a transformer to the sensor system, wherein the modem facilitates the data communications between the sensor system and the communication equipment over the first power line; and a second power line electrically coupling the transformer to the lighting device, wherein the modem facilitates the data communications between the light device and the communication equipment over the second power line. One of ordinary skill in the art would have been motivated to do this modification since the transformer can help transform a high AC voltage to a low voltage which can be used, as Lyons suggests in [0028], and the power line can help provide “power/data”, as Lyons suggests in [0019].

Regarding claim 17, Potucek teaches:
A method for controlling a sensor system, comprising:
transmitting data communications from a modem to the sensor (sensors 226 in FIG. 7) along the power line using a power-line communication protocol (As shown in Steps 248 in FIG. 8, hub 230 sends the operational sensor data to the remote server 218. Potucek also teaches in [0362] that “that that the various devices in the embodiments described herein could also communicate by way of power line carrier”, and in [0365] that “it is noted that the network communication and local control subsystem 12h could communicate with pool control logic 70, located in one or more of the pool/spa components discussed herein, using any of the communication protocols discussed herein, including but not limited to, power line carrier”. Since the logic 70 is on the remote server as taught in [0054], therefore Potucek eventually teaches the pool hub 230 communicates with the remote server 218 using power line carrier. Therefore, Potucek eventually teaches the remote server 218 communicates with the sensors 226 via the pool hub 230 using power line carrier. As we know, power line carrier modulates and demodulates data on the power line, therefore Potucek teaches there is inherently a modem residing in the remote server 218 in FIG. 7, which communicates with the sensors 226 along the power line using power line carrier protocol); and
receiving sensor readings at the modem from the power line (As shown in Steps 250 in FIG. 8, the remote server 218 receives operational sensor data, at the modem from the power line).
Potucek teaches all the limitations except transmitting electrical power from a transformer to a sensor along a power line wherein the sensor is in contact with a body of water.
However, Caudill teaches in an analogous art: 
the sensor is in contact with a body of water (FIG. 1 and [0040]: “As shown in FIG. 1, the temperature sensor 38 is located along the interior wall of the tub 12”. Caudill teaches a temperature sensor 38 which is mounted on a interior wall of the tub 12 and submerged in the main body of water, and is in contact with the body of water).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Potucek based on the teaching of Caudill, to make the method wherein the sensor is in contact with a body of water. One of ordinary skill in the art would have been motivated to do this modification since it can help measure the water temperature and maintain the water temperature at a desired value, as Caudill suggests in [0040].
Potucek-Caudill teach all the limitations of claim except transmitting electrical power from a transformer to a sensor along a power line.
However, Lyons teaches in an analogous art: 
transmitting electrical power from a transformer to a light circuit along a power line (FIG. 2: electrical power is transmitted from a transformer 202 to the light circuit at the pool along a power line 124).
Lyons’ teaching can be incorporated into Potucek-Caudill to provide electrical power to the devices/equipment at the pool. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Potucek-Caudill based on the teaching of Lyons, to make the method to further comprise transmitting electrical power from a transformer to the sensor along a power line. One of ordinary skill in the art would have been motivated to do this modification since the transformer can help transform a high AC voltage to a low voltage which can be used, as Lyons suggests in [0028], and the power line can help provide “power/data”, as Lyons suggests in [0019].

Regarding claim 18, Potucek-Caudill-Lyons teach all the limitations of claim 17.
Potucek further teaches:
the sensor readings comprise an indication of temperature of the body of water (FIG. 7, the sensors 226 measures water temperature), pressure at the sensor, pH of the body of water (FIG. 7, the sensors 226 measures water PH value), oxidation reduction potential (ORP) of the body of water (FIG. 7, the sensors 226 measures water ORP value), conductivity of the body of water, stray current in the body of water, levels of dissolved oxygen (O2) or other gasses in the body of water, turbidity of the body of water, hardness of the body of water, alkalinity of the body of water, chlorine level in the body of water (FIG. 7, the sensors 226 measures water chlorine value), phosphate level in the body of water, lumens level in the body of water, chloramines/halogenated disinfection by-products in the body of water, or any combination thereof.

Regarding claim 19, Potucek-Caudill-Lyons teach all the limitations of claim 17.
Lyons further teaches:
transmitting electrical power from the transformer to a lighting device along a second power line (FIG.s 1 and 2: power line 124 couples the transformer 202 to the lighting device 126. Since the sensor and the lighting device need to be controlled independently, inherently there is a separate power line/(second power line) couples the transformer 202 to the lighting device), wherein the lighting device is in contact with the body of water (FIG.s 1 and 2, and [0024]: “the lighting controller 126 can be placed in a sealed, underwater enclosure. In one embodiment, the lighting controller 126 can be placed in an underwater pool light housing”); and
transmitting the data communications from the modem to the lighting device along the second power line using the power-line communication protocol to control the lighting device (FIG.s 1 and 2: data is transmitted from modem 110 to the lighting system 126 along the power/data line 124/(the second power line) using power-line communication protocol to control the lighting system 126).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Potucek-Caudill based on the teaching of Lyons, to make the method to further comprise transmitting electrical power from the transformer to a lighting device along a second power line, wherein the lighting device is in contact with the body of water; and transmitting the data communications from the modem to the lighting device along the second power line using the power-line communication protocol to control the lighting device. One of ordinary skill in the art would have been motivated to do this modification since the transformer can help transform a high AC voltage to a low voltage which can be used, as Lyons suggests in [0028], and the power line can help provide “power/data”, as Lyons suggests in [0019].

Regarding claim 20, Potucek-Caudill-Lyons teach all the limitations of claim 17.
Potucek further teaches:
demodulating the sensor readings from the power line using the power-line communication protocol (as recited in the rejection of claim 17, Potucek teaches to receive the sensor readings from the power line using the power line carrier protocol. As we know, power line carrier protocol modulates and demodulates the data on the power line, therefore Potucek eventually teaches to demodulate the sensor readings from the power line); and
distributing demodulated sensor readings to controllers of a pool or spa system for use in controlling processes of the pool or spa system (steps 250, 252 and 254 in FIG. 8: Potucek teaches to distribute the demodulated sensor readings to the remote server 218/controllers for optimizing the control of the pool/spa).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reason For Allowance
Claim 5 recites additional limitations “a housing comprising a first inductive coupling that is electrically coupled to the power line; and a cartridge comprising a second inductive coupling and a first sensor of the one or more sensors, wherein the cartridge is configured to receive the electrical power and the data communications at the second inductive coupling from the first inductive coupling”. Claim 5 depends on claim 4, therefore also inherits the additional limitation of “transformer” from its base claims. No prior arts have been found to, individually or in combination, teach or suggest these additional limitations in the context of other limitations of the claim. Therefore, claim 5 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Madden (US 10,825,319 B1): teaches a system to monitor a lighting equipment in a pool with multiple sensors via power line communication.
Potucek (US 2007/0244576 A1): teaches a system to control water temperature in a pool or spa using power line communication technique.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192. The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES CAI/Examiner, Art Unit 2115